Citation Nr: 1642840	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to January 1971.

In March 2013, the Veteran testified before a Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the record.  In April 2014, the Board remanded the issues.  The agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary.  

In April 2016, the Veteran was informed that the Veterans Law Judge who had conducted the March 2013 hearing was no longer available and he was offered the opportunity to appear for another hearing.  In June 2016, he indicated that he did not wish to appear at another Board hearing and requested that the Board consider his case based on the evidence of record.

He subsequently submitted additional evidence in support of his claim which was not considered by the AOJ because he had indicated in a June 2014 submission that he wished to waive his right to have his case remanded to the AOJ for any evidence he had submitted at a later time.  Therefore, the Board may properly consider such evidence.


FINDINGS OF FACT

1. A chronic bilateral knee disorder was not shown in service, was not shown for years after discharge, and is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Arthritis did not manifest within one year of the Veteran's discharge from service and a left knee disorder was not caused or aggravated by a service-connected right knee disorder.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).
 
The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his current right knee disorder is the result of service.  He also asserts that his left knee disorder was caused by shifting weight to his left knee over the years to compensate for his right knee disorder.  During the March 2013 hearing, he testified that he had injured his right knee after running into a wall while playing basketball during service.

As an initial matter, bilateral knee disorders have been shown.  A December 2001 X-ray of the right knee showed narrowing of the medial joint compartment.  A September 2009 X-ray of the left knee revealed mild degenerative changes, while an August 2010 VA right knee X-ray revealed stable severe medial compartment joint space narrowing.  Therefore, current disorders are shown.

With respect to the right knee, service treatment records reflect the Veteran's reports of right knee pain since an injury one month previously in May 1970.  A May 1970 right knee X-ray was negative.  There were no in-service complaints related to the left knee.  An October 1970 service discharge examination found the lower extremities normal.  Therefore, service treatment records reflect an in-service incurrence with the right knee but not the left knee.

As the Veteran's current knee disorders (arthritis) are considered a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown.  Post-service treatment records are negative for complaints of, treatment for, or a diagnosis related to the knees for many years after service separation.  A December 2001 private treatment note reflects an assessment of knee pain.  An accompanying right knee X-ray found narrowing of the medial joint compartment.  In June 2004, the Veteran complained of intermittent left knee pain since 1996.  A September 2009 VA left knee X-ray revealed mild degenerative changes, while an August 2010 VA right knee X-ray revealed stable severe medial compartment joint space narrowing.

In this case, the weight of the evidence demonstrates that the Veteran did not experience symptoms of a chronic bilateral knee disorder since service.  First, as noted above, the service separation examination report reflects that he was examined and his lower extremities were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect complaints or treatment related to a chronic knee disorder for more than 25 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1971) and his self-reported initial symptoms related to a chronic knee disorder as early as 1996.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).

Next, the Veteran filed a VA disability compensation claim for service connection for several disorders (hemorrhoids, stomach problems, and an eye disorder) in 1971, shortly after service, but did not claim service connection for a knee disorder or make any mention of any knee symptomatology.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, he filed claims for service connection, but did not mention knee symptoms.  This suggests to the Board that there was no pertinent knee symptomatology at that time.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that they he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for a knee disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a chronic knee injury in service, or the lack of knee symptomatology at the time he filed the claim, or both.  

The Veteran did not claim that symptoms of his knee disorders began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Moreover, the Veteran reported the onset of symptoms to different times.  As noted, he has asserted that he sustained a right knee injury while playing basketball during service and that he has suffered from knee symptoms since that time.  During a March 2013 hearing, he testified that he had self-medicated for his knee symptoms throughout the years and that they had been really bothersome since the mid-to-late-1990s.  He indicated in an October 2009 claim that his bilateral knee disability began in 1970.  

In a December 2001 private treatment note, he reported right knee pain for the past week, very mild pain in his left knee, and that he had been going up and down stairs in the last few weeks as he had a courier-type business, dating the onset to 2001.  In June 2004, he related that he had experienced intermittent left knee pain since 1996.  In June 2006, he noted that he had been bothered by left knee pain for the last year, dating the onset to 2005.  In February 2012, he again reported knee pain since basic training and that he had sustained a knee injury while playing basketball.  In November 2009, he noted that his left knee pain started approximately 30 years previously, dating the onset to 1979.  In addition, he reported the onset of bilateral knee pain as in the 1980s in a September 2009 VA treatment note.

These inconsistencies in the record, while not dispositive, weigh against the Veteran's credibility as to the onset of symptoms.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

It is not disputed that the Veteran was seen with right knee complaints on one occasion in service; however, as noted above, he did not report having knee problems at discharge in January 1971.  Additionally, while he has testified as to having continuous problems with his knees since service, he did not note any knee problems on his initial application for compensation received in 1971.  The above evidence is more probative than are his recent assertions that his current knee problems are related to his period of service, voiced years after service and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms.  For these reasons, the weight of the lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.  

While he is competent to report symptoms as they come to him through his senses, degenerative joint disease is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection based on continuity of symptomatology and there is no doubt to be otherwise resolved.  As such, the appeal is denied on this basis.

In addition, as shown above, the diagnosis of arthritis of the left shoulder was not rendered for many years after the Veteran's discharge from service.  Therefore, arthritis was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's knee disorders to active duty, despite his contentions to the contrary.    

In a March 2010 VA examination report, the Veteran reported that he injured his right knee while playing basketball during service.  Following a physical examination and a review of the claims file, the examiner diagnosed right knee osteoarthritis.  The examiner opined that it was less likely as not that the Veteran's right knee disorder was caused by his one-time in-service right knee injury but rather was most likely due to age, genetics or a combination of both.  

On the other hand, the examiner further reasoned that the Veteran had no documented injuries while in service and no other follow-up of right knee pain until the present.  This opinion is internally inconsistent (acknowledging a one-time in-service injury but then noting there was no documented injury in-service) and appears to be based on an inaccurate factual premise, namely that the Veteran did not have a documented knee injury during service.  Therefore, it is afforded lesser probative weight.

In a June 2014 VA knee examination, the Veteran's reported injuring his right knee in 1970, that he continued to have right knee pain over the years, and that his left knee pain began in the mid-1990s.  Following a physical examination and a review of the file, the examiner diagnosed bilateral knee osteoarthritis.  The examiner opined that it was less likely than not (less than 50% probability) that this disorder was incurred in or caused by the claimed in-service injury, event or illness.  

The examiner reasoned that the service entrance examination found that the Veteran's lower extremities were normal, that he was evaluated for a right knee injury in May 1970, that an accompanying X-ray was negative, and that his December 1970 separation examination also found the lower extremities to be normal.  The examiner reasoned that there were no complaints, treatments or diagnoses of a right or left knee disorder within one year of service discharge and that the Veteran complained of right knee pain for one week in December 2001.  The examiner further reasoned that the Veteran complained of mild left knee pain in December 2001, that he complained of left knee pain since 1996 in October 2004, and that he had indicated that he injured his left knee while playing basketball during service when he went into the bleachers.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the June 2014 examiner's opinion is of high probative value.

A June 2016 private orthopedic treatment summary indicates that the Veteran's right knee pain, stiffness and instability were related to an old military injury.  However, no rationale was provided for this opinion.  This opinion is therefore afforded lesser probative weight.

Based on the foregoing, the preponderance of the medical evidence weighs against the Veteran's claim for service connection for a bilateral knee disorder.  Evidence against the claim includes the June 2014 opinion that the bilateral knee disorders were less likely than not related to service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  In contrast, the June 2016 private orthopedic summary that generally related the Veteran's right knee symptoms to an "old military injury" was provided without a rationale.  Therefore, more probative weight is assigned to the June 2014 examination and opinion.

Next, the Board has considered the Veteran's lay statements, and those of a friend, as they pertain to a nexus between current complaints and service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the question regarding the potential relationship between the Veteran's bilateral knee disorder and any instance of his service to be complex in nature.   See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Specifically, while he is competent to describe his current manifestations of bilateral knee disorder and his friend is competent to describe his observations of the Veteran's symptoms, their statements regarding the etiology of such disorders are of little probative value as they are not competent to opine on such a complex medical question.  

Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of bilateral knee disorder requires the interpretation of results found on physical examination and knowledge of the internal musculo-skeletal system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his friend are not probative to this medical question.

Next, to the extent that the Veteran has alleged that his left knee disorder was caused or aggravated by his right knee disorder, the Board notes that, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  

Here, as service connection for a right knee disorder has not been established, there is no legal basis for award of service connection for any disability secondary thereto.   As the Veteran's claim for service connection for left knee disorder is based on his assertion that it was caused by his right knee disorder (i.e. secondary service connection), it is denied as a matter of law.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim of entitlement to service connection for bilateral knee disorder.  As such, that doctrine is not applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in June 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in June 2009.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the secondary claim, an April 2014 letter, sent after the May 2010 rating decision, provided such notice on a secondary basis.  While the April 2014 letter was issued after the initial May 2010 rating decision, the timing issue was cured by the readjudication of the claim in the June 2014 supplemental statement of the case.  Therefore, the duty to notify on the secondary issue has been satisfied.  

With respect to the duty to assist, the service treatment and personnel records, as well as post-service VA and private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, he was asked to identify the VA and non-VA providers who had treated him for his disorder and complete appropriate authorization forms in letters dated in October 2009 and April 2014.  No response was received.  Therefore, the duty to assist has been satisfied in this regard. 

He was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds that the June 2014 examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  The Veteran was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


